Motion Granted and Order filed September 15, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00455-CR
                                 ____________

                       THE STATE OF TEXAS, Appellant

                                          V.

                  ERIC CORNELIUS NORRIS, JR., Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 14-DCR-067319


                             ABATEMENT ORDER
      This appeal by the State follows the trial court’s order granting appellee’s
motion to suppress his oral statement. On June 8, 2016, the State filed a motion in
the trial court requesting the court to enter findings of fact and conclusions of law
regarding its order. No findings of fact or conclusions of law were entered. On
August 24, 2016, the State filed a motion in this court asking that we direct the trial
court to enter findings and conclusions. No response to the motion has been filed.
      When the losing party on a motion to suppress requests findings of fact and
conclusions of law, the trial court is required to make them. State v. Cullen, 195
S.W.3d 696, 698–99 (Tex. Crim. App. 2006). Accordingly, the State’s motion is
GRANTED. The trial court is directed to reduce to writing its findings of fact and
conclusions of law on the suppression of appellee’s statement and have a
supplemental clerk’s record containing those findings filed with the clerk of this
court on or before October 17, 2016.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party.

                                   PER CURIAM




                                          2